Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrow (US Patent Publication 2005/0004821).

Regarding claim 1, Garrow discloses a substrate processing apparatus (abstract), comprising: 
a screen control part configured to display on a display part a maintenance component management screen displaying a component, a mechanism, or both, which is selected as a management target from components constituting the apparatus, mechanisms configured with a plurality of components, or both, as a maintenance component ([016] “ The upgrade requirements database 26 is coupled to an output communications interface 32.”, [018] “The output communications interface 32 may comprise buffer 38 memory coupled to a transceiver 40.  The output communications ; 
a collection part configured to collect component data related to the maintenance component ([012] “In accordance with the invention, FIG. 1 shows a block diagram of a predictive maintenance system 11 in accordance with the invention.  The predictive maintenance system 11 is adapted to manage a configuration of mechanical equipment.  A maintenance input/output device 10, an engineering input/output device 12, and a supervisory input/output device 14 are coupled to a data processing system 16 to permit the input of data into the data processing system 16.  The data processing system 16 may be coupled to a materials management system 36 to permit the output of data to the materials management system 36.  Further, the data processing system 16 may be coupled to maintenance management system 42 to provide data for operation of the maintenance management system 42.”, [015] “The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18.  The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18.  The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18.  In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices.  In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment.  For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22.”); 
a determination part configured to compare a cumulative value of the component data with a predetermined threshold value to determine the cumulative value exceeding the predetermined threshold value ([030] “The data processor 30 compares the actual configuration to the desired configuration.  The difference between the actual configuration and the desired configuration may be referred to as the upgrade requirement.  The upgrade requirement or revision defines the departure of the actual configuration from the desired configuration and indicates the necessary actions to bring the mechanical equipment into conformity with the desired configuration.  The data processor 30 determines the upgrade requirement.  The data processor 30 may express the upgrade requirement in terms of (1) a component requirement (e.g., part, assembly or subassembly requirement) and (2) a human resource requirement that is required to bring the actual configuration in conformity with the desired configuration.  The upgrade requirements may contain component identifiers of old components that require updating of a particular mechanical equipment to gain compliance with the desired configuration.  The component requirement is not limited to electrical or mechanical hardware.  For example, the component requirement may include modifications of software features and software instructions that are associated with or integral to the functioning of the mechanical equipment.  The human resource requirement may include the scheduling of one or more maintenance workers (e.g., technicians and mechanics) to install, repair, adjust, reconfigure, replace or otherwise perform a service associated with the component requirement for the mechanical equipment.” [043] “The evaluation module 108 accepts input from the configuration manager 100 and the configuration monitor 104.  The evaluation module 108 compares the actual configuration of an item of equipment to the desired configuration of the item of equipment.  The evaluation module 108 determines if the actual configuration complies with the desired configuration.  If the actual configuration does not comply with the desired configuration, then the planning module 110 is alerted.); 
a calculation part configured to calculate a replacement time ([037] “The planning module 110 supports decisions on whether to repair or replace a particular component of an item of equipment.  The decision to repair or replace may be based upon economic data, on the cost of replacement versus ; and 
an operation part configured to calculate replacement times based on an average value of the component data and a cumulative value of the component data for each predetermined cycle with respect to the component data of the mechanism and the components constituting the mechanism, display the maintenance component sequentially from the maintenance component reaching the earliest replacement time on the maintenance component management screen, and display the maintenance component on the display part in a state where the component data related to the maintenance component is updated for the predetermined cycle ([037] The planning module 110 supports decisions on whether to repair or replace a particular component of an item of equipment. The decision to repair or replace may be based upon economic data, on the cost of replacement versus the cost of repair, reliability of a repaired component versus a replaced component, shipment and ordering .
Regarding claim 2, Garrow discloses:
wherein the screen control part is configured to display a button for displaying the replacement time of the maintenance component according to the earliest replacement time among the replacement times calculated for the component data of the mechanism and each of the components constituting the mechanism in a color-coded manner on the maintenance component management screen ([0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22. [0032] The component requirements (e.g., part requirements) are forwarded over the output communications interface 32 to the materials management system 36 or another computer system that supports acquisition of 
Regarding claim 4, Garrow discloses:
wherein the screen control part is configured to display a button for displaying the replacement time of the maintenance component on the maintenance component management screen, and when the button for displaying the replacement time of the maintenance component is pressed, the screen control part is configured to display a maintenance component detailed screen, which displays a replacement time of each component and the number of days up to the replacement time while displaying a threshold value and a cumulative value of the component data related to the component, with respect to the plurality of components constituting the mechanism ([0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22. [0032] The component requirements (e.g., part requirements) are forwarded over the output communications interface 32 to the materials management system 36 or another computer system that supports acquisition of components for the mechanical equipment. The materials management system 36 is a computer system for obtaining components for the mechanical equipment from a supplier or obtaining components from existing internal sources (e.g., a parts depot, warehouse, internal manufacturing source, or the like). The component requirements may include a quantity, a description, a manufacturer's equivalent component 
Regarding claim 5, Garrow discloses:
wherein the screen control part is configured to display a button for displaying a replacement history of the maintenance component on the maintenance component management screen, and when the button for displaying the replacement history of the maintenance component is pressed, the screen control part is configured to display a maintenance component replacement screen, which displays component replacement information including the number of replacing the maintenance component ( [0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22. [0016] The actual configuration database 22 and the desired configuration database 24 provide input configuration data to the data processor 30. The data processor 30 outputs upgrade requirements data to the upgrade requirements database 26 and the supervisory database 28 based on the input of the configuration data. The supervisory database 28 may include historical configuration data on previous configurations and associated performance of previous configurations of the mechanical equipment. The upgrade requirements database 26 is coupled to an output communications interface 32. [0034] In general, the supervisory database 28 supports management's oversight of the managing of the configuration. Additionally, the supervisory database 28 retains the historical records of prior configuration alterations. The supervisory database 28 tracks historic configurations of the mechanical equipment and any associated failure or defect with historic configurations. A description of the failure or defect, a date of detection of the failure of defect, determined causal factors from failure analysis activities, and resolution or repair of the failure or defect are preferably noted in the supervisory database 28. The 
Regarding claim 6, Garrow discloses:
wherein the screen control part includes a data trace button for graphically displaying the component data on the maintenance component detailed screen, and when the data trace button is pressed, the operation part is configured to display the cumulative value of the component data of the maintenance component on the display part on a time axis for a predetermined period of time ([0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For 
Regarding claim 8, Garrow discloses:
wherein the operation part is configured to collect component data corresponding to the mechanism and each of the components constituting the mechanism, compare a cumulative value of the component data calculated by integrating or counting up the component data and a predetermined threshold value for each component data, and when at least one of the component data exceeds the predetermined threshold value, determine the replacement time ([0030] The data processor 30 compares the actual configuration to the desired configuration. The difference between the actual configuration and the desired configuration may be referred to as the upgrade requirement. The upgrade requirement or revision defines the departure of the actual configuration from the desired configuration and indicates the necessary actions to bring the mechanical equipment into conformity with the desired configuration. The data processor 30 determines the upgrade requirement. The data processor 30 may express the upgrade requirement in terms of (1) a component requirement (e.g., part, assembly or subassembly requirement) and (2) a human resource requirement that is required to bring the actual configuration in conformity with the desired configuration. The upgrade requirements may contain component identifiers of old components that require updating of a particular mechanical equipment to gain compliance with the desired configuration. The component requirement is not limited to electrical or mechanical hardware. For example, the component requirement may include modifications of software features and software instructions that are associated with or integral to the functioning of the mechanical equipment. The human resource requirement may include the scheduling of one or more maintenance workers (e.g., technicians and mechanics) to install, repair, adjust, reconfigure, replace or otherwise perform a service associated with the component requirement for the mechanical equipment. [0043] The evaluation module 108 accepts input from the configuration 
Regarding claim 9, Garrow discloses:
a maintenance component list configured to set the component or the mechanism selected as the maintenance component so as to be displayed, wherein the operation part is configured to update the maintenance component list to be arranged from the top thereof, sequentially from the maintenance component including the earliest replacement time, and the screen control part is configured to display the maintenance component management screen on the display part based on the updated result (([0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22. [0032] The component requirements (e.g., part requirements) are forwarded over the output communications interface 32 to the materials management system 36 or another computer system that supports acquisition of components for the mechanical equipment. The materials management system 36 is a computer system for obtaining components for the mechanical equipment from a supplier or obtaining components from existing internal sources (e.g., a parts depot, warehouse, internal manufacturing source, or the like). The component requirements may include a quantity, a description, a manufacturer's equivalent component (e.g., part) number, or other component (e.g., part) parameters. With respect to mechanical equipment that has a software component, the component requirements may include version or revision information or any other parameter necessary to provide the upgrade of the software configuration associated with the mechanical equipment. [0040] In an alternate embodiment, the output of the planning module 110 is coupled to the output communications interface 32. [0041] The configuration manager 100 stores and retrieves desired configuration data 102 for the evaluation module 108, 
Regarding claim 10, Garrow discloses a controller for an operation part, the operation part being configured to: 
calculate replacement times based on an average value of component data related to a maintenance component that is a component, a mechanism, or both, which is selected as a management target from components constituting the apparatus, mechanisms configured with a plurality of components, or both and a cumulative value of the component data for each predetermined cycle with respect to the component data of the mechanism and the components constituting the mechanism ([037] “The planning module 110 supports decisions on whether to repair or replace a particular component of an item of equipment.  The decision to repair or replace may be based upon economic data, on the cost of replacement versus the cost of repair, reliability of a repaired component versus a replaced component, shipment and ordering time for a new component, whether a 
display the maintenance component sequentially from the maintenance component reaching an earliest replacement time on a maintenance component management screen; and display the maintenance component on a display part in a state where the component data related to the maintenance component is updated for the predetermined cycle ([0015] The maintenance input/output device 10 is coupled to the actual configuration database 22 via a communications interface 18. The engineering input/output device 12 is coupled to the desired configuration database 24 via a communications interface 18. The supervisory input/output device 14 is coupled to the supervisory database 28 via a communications interface 18. In one embodiment, the maintenance input/output device 10, the engineering input/output device 12, and the supervisory input/output device 14 may represent computer work stations or other data input/output devices. In another embodiment, the maintenance input/output device 10 may comprise a monitor for manually or automatically monitoring the operational performance or longevity (e.g., time and/or operational cycle compliance) of a component (e.g., a part), an assembly, or the entire mechanical equipment. For example, the monitor may provide a report of assembly longevity data or component longevity data for storage in the actual configuration database 22. [0032] The component requirements (e.g., part requirements) are forwarded over the output communications interface 32 to the materials management system 36 or another computer system that supports acquisition of components for the mechanical equipment. The materials management system 36 is a computer system for obtaining components for the mechanical equipment from a supplier or obtaining components from existing internal sources (e.g., a parts depot, warehouse, internal manufacturing source, or the like). The component requirements may include a quantity, a description, a manufacturer's equivalent component (e.g., part) number, or other component (e.g., part) parameters. With respect to mechanical equipment that has a software component, the component requirements may include version or revision information or any other parameter necessary to provide the upgrade of the software configuration associated with the mechanical equipment. [0040] In an alternate embodiment, the output of the planning module 110 is coupled to the output communications interface 32. [0041] The configuration manager 100 stores and retrieves desired configuration data 102 for the evaluation module 108, whereas the configuration monitor 104 stores and retrieves actual configuration data 106 for the evaluation module. The desired configuration data 102 may include one or more of the following: a physical configuration objective, a functional configuration objective, a logical configuration objective, an operational configuration objective, a redundant configuration objective, and a self-healing configuration objective. Similarly, the actual configuration data 106 may include one or more of the following: observed physical configuration data, observed functional configuration data, observed logical configuration data, an observed operational configuration data, redundant operational configuration data, and self-healing operational configuration data. [0042] The presence and availability of self-healing and redundant systems may reduce the need for maintenance at particular times to maintain the availability of the equipment or may lead to more convenient scheduling of replacement for the equipment. Further, certain configurations may be modified to increase the level of redundant equipment such that repairs can be performed with more regularity or in accordance with a desired maintenance schedule that is more efficient for a maintenance service provider.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garrow (US Patent Publication 2005/0004821) in view of Yoshinaga (US Patent Publication 2004/0186607).

Regarding claim 3, Garrow does not explicitly disclose:
wherein the screen control part is configured to display a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen.
However, Yoshinaga which is directed to a display device that displays data related to monitoring an industrial machine further teaches:
wherein the screen control part is configured to display a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen ( [0061] The touch panel 4 is attached to the entire sub-screen region 12b. The sub-screen region 12b includes a sub-screen selection unit 16. The sub-screen selection unit 16 comprises a current value button, a temperature button, a monitor table button, a production button, and a non-display button. [0067] When the non-display button of the sub-screen selection unit 16 is touched, a non-display screen appears.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include display[ing] a non-display item button on the maintenance component management screen, and when the non-display item button is pressed, the screen control part is configured to display information on a maintenance component that is not displayed on the maintenance component management screen since such modification in the display of Garrow is just a use of a known technique to improve similar devices in the same way. As in Yoshinaga, it is within the capabilities of one of ordinary skill in the art to include a non-display button to Garrow’s display with the predicted result of providing a sub-screen with additional data as needed in Garrow.
Regarding claim 7, Garrow discloses:
wherein the screen control part is configured to display a name of the component data of the management target, a date of a reference time, and the cumulative value of the component data for each predetermined period of time ([0037] The planning module 110 supports decisions on whether to repair or replace a particular component of an item of equipment. The decision to repair or replace may be based upon economic data, on the cost of replacement versus the cost of repair, reliability of a repaired component versus a replaced component, shipment and ordering time for a new component, whether a new component is in inventory, repair time for repairing the component or other factors. The planning module 110 may consider one or more of the foregoing factors to determine whether or not to replace or repair a component. The supervisory management input/output device 14 may have the 
Garrow does not explicitly disclose:
wherein the screen control part is configured to display a trace graph of component data ([0032] FIG. 2 shows a display device 2 of an injection molding machine 1. The display device 2 comprises a screen display unit 3, a touch panel 4, a direct screen selection unit 5, an input signal controller 6, a main screen memory 7, a sub-screen memory 8, a screen controller 9, a screen data memory (e.g., a VRAM) 10, and a database 11. Figure 3 [0033] The screen display unit 3 is mounted on a surface area of the display device 2. The unit 3 is formed of, e.g., a liquid crystal panel. The unit 3 displays the contents of screen data stored in the screen data memory 10. [0034] The touch panel 4 is transparent and is attached to the screen display unit 3. ).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misoka US 2014/0257530 related to a numerical controller for a machine tool has a component inspection timing notification function for notifying a user of the timing for inspection of each individual component used in the machine tool. The numerical controller reads an inspection cycle, acquires the date of inspection and state quantity of the component, and calculates an amount of change in state quantity. If the amount of change in state quantity is larger than a predetermined threshold, the inspection cycle is changed. If not, the next inspection date is calculated based on the last inspection date and the inspection cycle. Then, the next inspection date is notified.
West US 8,655,698 related to an automated method and system for forming and implementing a performance-based logistic contract through managing the maintenance an item of equipment in accordance with a maintenance plan. Embodiments of the present invention include a method and system for maintaining an item of equipment supports the provision of predictive maintenance in a manner which eliminates or reduces downtime of the equipment. The method includes tracking performance data on the equipment or a particular component of the equipment. At least one required maintenance activity is predicted based upon the performance data with respect to a defined performance standard. Performance of the required maintenance activity is scheduled at a defined respective time based upon the prediction.
Ichimi US 2013/0007593 related to A web browser setting value that decides a display specification of a web browser screen is set, and that display specification of the web browser screen is held. An instruction for displaying a web browser screen is transmitted to a web server, and in the case where the response to the instruction includes information indicating whether the display specification of the browser screen is to be taken over, the web browser screen is displayed based on screen information from the web server in accordance with the held display specification of the browser screen.
Wetzer US 7,987,108 related to a method and system for maintaining an item of equipment supports the provision of predictive maintenance in a manner which eliminates or reduces downtime of the equipment. The method includes tracking performance data on the equipment or a particular component of the equipment. At least one required maintenance activity is predicted based upon the performance data with respect to a defined performance standard. Performance of the required maintenance activity is scheduled at a defined respective time based upon the prediction.
Hardesty US 6,138,056 related to a system and method are disclosed providing improved maintainability for CNC machine tools with serviceable parts. An electronic manual with video, audio, and textual information is stored in memory on a computer system integrated with the CNC tool control. A first register in computer system memory stores predetermined cycle value for at least one serviceable part. A service clock accumulates information collected from tool movement data monitored using the CNC machine tool control in a second register. Maintenance events are indicated for at least one serviceable part based on a comparison of first and second register contents. A graphical display with a graphical representation of the CNC machine shows where the maintenance event has occurred and where maintenance is required with an accompanying alarm indication. Such an indication may be a visual alarm indication superimposed on the graphical display in proximity to location of maintenance event. Text, video, and audio information and instructions representative of steps involved in maintenance event are retrieved from the electronic manual in response to an alarm indication and displayed on a computer screen including a graphical display. Information from the electronic manual is further accessed in a general access mode for training or general information purposes using Hypertext link search.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689